DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 11/22/2022.
Claims 1, 4, and 7 have been amended. Claims 3 and 8 have been newly canceled and claims 9-12 have been newly added.
	
	Claims 1-2, 4-7 and 9-12 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Objections
Claim 10 is objected to because of the following informalities:  
New claim 10 is drawn to the method of claim 4, however this seems to be a typo as claim 4 is drawn to an in vitro co-culture system and not a method. Since claim 9 recites the same limitations as claim 10 and is dependent upon the method of claim 1, it is clear that claim 10 was intended to be dependent upon the co-culture system of claim 4 and this is how it will be interpreted for examination.
  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more.
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance’, which became effective on January 7, 2019 (see 84 Fed. Reg. 50). In the instant application, claim 7 recites isolated adult hepatocyte cells which are a natural phenomenon.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below:

Subject Matter Eligibility Guidance:
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 - Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 - If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?

Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a)
Applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo.
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b).
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A),
Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis in View of the Interim Guidance

The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed composition is directed to a natural phenomenon, i.e., the claims recite isolated hepatocytes and other liver cells such as liver non-parenchymal stromal cells, which are natural products. The addition of dependent claim 12 includes medium that are defined by their intended use of hepatocyte recovery, hepatocyte plating and hepatocyte maintenance and thus can also be considered to include products found in nature that provide such support for the cells. 
According to Elliott and Khetani cited below (from IDS filed 07/31/2019 and 12/09/2020), hepatocytes are cells found in liver tissue and thus a natural phenomenon. Non-parenchymal stromal cells are also found in the liver and are also thus a natural phenomenon. Media that can support these cells in nature are also known as well. The claimed kit containing isolated adult hepatocytes and liver non-parenchymal stromal cells are natural products.

The answer to Step (2B) is “no”. The claims require that the isolated adult hepatocyte composition is part of a kit for further use and the components of the kit do not interact or change the natural product, and they are well-understood in the art as demonstrated by the references cited below. The limitation of suspension is interpreted as requiring only growth arrested liver non-parenchymal stromal cells to be in the generic suspension due to the comma before the word “and” and thus does not necessarily require the combination of the cells in one composition.
Hence, claims 7 and 12 do not qualify as eligible subject matter under 35 USC §101.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the liver non-parenchymal stromal cells" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a liver non-parenchymal stromal cell.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (WO 2005/094162-from IDS filed 12/09/2020 in view of Bhatia et al (US 2016/0017283).
Regarding claims 1, 2, 4, 7 and 11, Elliott teach a co-culture method and system wherein human hepatocytes are co-cultured with growth-arrested human fibroblasts (growth arrested non- parenchymal cell) with a substrate for cell contact, cell culture medium (which provides a liquid suspension for the cells until they adhere to the substrate) and incubation in conditions sufficient for promoting viability and function of cells in the culture system (page 27 line 22-page 28 line 15, page 49, claim 3). It is preferred that the hepatocyte and the non-hepatocyte are derived from the same species (page 21 lines 16-18). The non-hepatocyte for co-culture with the hepatocyte can be non-parenchymal liver cells (page 22 lines 1-3, page 49 claim 3). Elliott teach wherein the hepatocytes cultured in the system maintain hepatocyte function for at least 30 days (page 27, lines 30-31, page 28 lines 1- 15). Adult hepatocytes are taught and suggested to be an alternative to neonatal hepatocytes (page 45, example 7, lines 16-18).
Elliott do not specifically state wherein the growth-arrested non-parenchymal cell used in coculture with the hepatocyte is a growth-arrested non-parenchymal liver cell.
Bhatia teach methods of culturing epithelial cells, such as hepatocytes, with feeder cells that are growth arrested (page 1 para 6 and page 4 para 56). Feeder cells include non-parenchymal cells such as fibroblasts (page 4 para 56). Exemplary examples of growth arrested feeder cells for hepatocyte cultures may include hepatic non-parenchymal liver cells, such as Kupfler cells, endothelial cells or hepatic stellate cells (page 4 para 56).
One of ordinary skill in the art would have been motivated to include growth arrested hepatic non-parenchymal liver cells as feeder cells in the method of Elliott, either in addition to or as an alternative to the fibroblasts used by Elliott because Bhatia teach that growth arrested hepatic non-parenchymal cells are suitable for the support of hepatocyte cultures and are a preferred alternative to fibroblasts for hepatocyte culture. 
As for packaging the hepatic and non-hepatic cells in a kit, it is well-known in the art to separately package ingredients to be combined together for the known advantage of improved storage and prevention of premature reaction. Using cryopreserved ingredients, including cryopreserved cells suspended in cryopreservation medium, in a kit is well known and obvious as it allows for improved storage of the kit. One of ordinary skill in the art would have had a reasonable expectation of success because Elliott teach that a non-hepatocyte for co-culture with the hepatocyte can be non-parenchymal liver cells (page 22 lines 1-3, page 49 claim 3). One of ordinary skill in the art would have had a reasonable expectation of success for including cryopreserved cells in a kit because Elliott indicate that their method can include cryopreserved cells (page 39 example 3).
Regarding claims 5-6, Elliott teach wherein the substrate further comprises an adherence material and a structure for three-dimensional culturing (nylon mesh coated with human fibroblasts) (page 28 lines 1-5).
Regarding claims 9-10, Elliott teach wherein their methods, compositions and devices (co-culture systems) are useful for long-term, physiologically-responsive provision of a wide range of biologically active liver secretory factors to an individual in need thereof and/or to provide needed liver metabolic and/or physiological functions to an individual in need thereof. The secretion of biologically active factors such as Factor VIII (blood clotting factor) and removal of toxins (detoxification) are specifically taught (page 13 lines 20-30).
Therefore the combined teachings of Elliott et al and Bhatia et al render obvious Applicant’s invention as claimed.



Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Khetani et al (US 2015/0240203-from IDS filed 07/31/2019) in view of Bhatia et al (US 2016/0017283).
Regarding claims 7 and 11-12, Khetani teach a kit comprising a composition of isolated stromal cells and a composition comprising isolated hepatocytes (page 8 para 71). The cells may be from the same species (human) (abstract, page 7 para 64). Khetani teach wherein their kit may comprise the media and solutions used in their method (page 8 para 71). Khetani teach the use of media products that can be used as a Hepatocyte Recovery Medium, a Hepatocyte Plating Medium and a Hepatocyte Maintenance Medium (page 2 para 13, page 8 para 71-75, page 12 para 99-101, para 104-105). Khetani teach wherein one or more components of their kit can be lyophilized (freeze-drying and thus cryopreserved) (page 8 para 75) thus rendering obvious the inclusion of cryopreserved cells suspended in a cryopreservation medium (a suspension of cells)).
Khetani do not specifically teach wherein the stromal cells are growth arrested liver non-parenchymal stromal cells.
	Bhatia teach methods of culturing epithelial cells, such as hepatocytes, with feeder cells that are growth arrested (page 1 para 6 and page 4 para 56). Feeder cells include non-parenchymal cells such as fibroblasts (page 4 para 56). Exemplary examples of growth arrested feeder cells for hepatocyte cultures may include hepatic non-parenchymal cells, such as Kupfler cells, endothelial cells or hepatic stellate cells (page 4 para 56).
One of ordinary skill in the art would have been motivated to include growth arrested hepatic non-parenchymal cells as feeder cells in the kit of Khetani, either in addition to or as an alternative to fibroblasts because Bhatia teach that growth arrested hepatic non-parenchymal cells are suitable for the support of hepatocyte cultures and are a preferred alternative to fibroblasts for hepatocyte culture. One of ordinary skill in the art would have had a reasonable expectation of success because both Khetani and Bhatia are coculturing hepatocytes with non-parenchymal feeder cells.
Therefore the combined teachings of Khetani et al and Bhatia et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that amending claim 7 to include the phrase “a suspension of isolated growth-arrested liver non-parenchymal stromal cells, and isolated adult hepatocytes” overcomes the rejection under 35 USC 101 because it requires that the different cell types are together in one composition.
This is not found persuasive because the presence of the comma after stromal cells excludes the isolated adult hepatocytes from the suspension of stromal cells. Therefore it would appear to be remedial to delete the comma and further include “stromal cells together with isolated adult hepatocytes” to establish that the two different cell types are actually combined into one composition.
Applicant argues that Elliott does not teach or suggest that the human fibroblasts are liver cells. Applicant argues that while Elliott teaches human fibroblasts and pig skin fibroblasts that Elliott does not specifically define the tissue of the human fibroblasts. Applicant asserts that a person of ordinary skill in the art would understand that Elliott would limit the human fibroblasts to skin because the pig fibroblasts are from skin.
This is not found persuasive. The obviousness rejection is made over Elliott in view of Bhatia and Bhatia is cited to demonstrate that it was known in the prior art that suitable growth-arrested feeder cells used to support hepatocytes include fibroblasts as well as growth-arrested liver stromal cells (page 4 para 56). The substitution or addition of art recognized equivalents known for the same purpose is deemed to be prima facie obvious (see MPEP 2144.06 I and II). In addition, Elliott teach that a non-hepatocyte for co-culture with the hepatocyte can be non-parenchymal liver cells (page 22 lines 1-3, page 49 claim 3).
Applicant argues that Elliott teaches against using growth-arrested non-parenchymal liver cells. Applicant asserts that Elliott teaches that non-parenchymal liver cells are one of many “non-hepatocytes” that can be co-cultured with hepatocytes and cites page 23 lines 10-17 to show that “such cells survive and indeed proliferate when cultured according to the methods disclosed herein”. Applicant also cites page 23 lines 26-31 and page 24 lines 1-2 to show that hepatocytes and non-hepatocytes are co-cultured for the purpose of co-transplantation and asserts that Elliott teaches against using growth arrested non-parenchymal liver cells as recited by the current claims.
This is not found persuasive. Elliott does not teach away from using growth arrested cells in their coculture system. Elliott conducts a comparison experiment between culturing hepatocytes with growth-arrested fibroblasts and culturing the hepatocytes with non-arrested fibroblasts (page 27 line 22 Cell-cell interaction to page 28 line 15). Elliott states that non-arrested fibroblasts quickly overgrew hepatocytes and hepatocytes grown with arrested fibroblasts presented better morphology (page 28 lines 8-15) thus rendering the growth-arrested stromal cells a preferred choice.
Applicant argues that Elliott teaches that both hepatocytes and non-parenchymal liver cells should be neonatal cells and does not teach or suggest culturing adult hepatocytes or culturing adult hepatocytes for at least 30 days as recited in the current claims.
This is not found persuasive. Elliot teach and suggest that adult hepatocytes are an alternative to neonatal hepatocytes (page 45, example 7, lines 16-18). Elliott do not indicate anywhere that the adult hepatocytes are not expected to perform or remain viable for as long as the neonatal hepatocytes. 
Applicant argues that Bhatia is directed to using non-parenchymal cells to prepare a layer of feeder cells disposed in a well of a microtiter plate and hepatocytes are disposed on the feeder cells at a concentration that prevents contact inhibition and points to claim 1 and paragraph 7 of Bhatia as evidence of this. Applicant asserts that accordingly Bhatia does not teach or suggest contacting a suspension comprising adult hepatocytes, growth-arrested non-parenchymal stromal cells and cell culture medium over a substrate as recited by the currently amended claims.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The obviousness rejection is made over Elliott in view of Bhatia and Bhatia is cited to demonstrate that it was known in the prior art that suitable growth-arrested feeder cells used to support hepatocytes include fibroblasts as well as growth-arrested liver stromal cells (page 4 para 56). The substitution or addition of art recognized equivalents known for the same purpose is deemed to be prima facie obvious (see MPEP 2144.06 I and II).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/Primary Examiner, Art Unit 1631